Citation Nr: 1437647	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to hemorrhoids.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1967 to August 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Philadelphia, Pennsylvania.  The case was certified to the Board by the Pittsburgh, Pennsylvania RO.

In June 2010, the Board denied the Veteran's claim for service connection for a back disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the parties to the appeal filed a joint motion asking the Court to vacate and remand the Board's decision.  The Court granted the motion.  In June 2011, the Board remanded the issue for further development.  After this development was successfully completed, the case was returned to the Board, and the claim was again denied in a May 2012 Board decision.  The Court vacated the May 2012 decision in December 2013, and the case is now, once again, before the Board.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Veteran's attorney submitted a brief to the Board indicating that she would be submitting a July 9, 2014 medical opinion from a Dr. D.M.  Although the packet accompanying the brief included the resume for Dr. D.M. and treatise evidence meant to support the medical opinion, the actual medical opinion was not included in the packet mailed to VA.  The Veteran and his attorney must be notified and asked to provide VA with a copy of the July 2014 private medical opinion.

Once a copy of the private opinion has been received and associated with the claims file, or an appropriate period of time has been provided to the Veteran for response, the RO must forward the entire claims file to a physician who specializes in orthopedic medicine in order to reconcile the numerous reported symptoms, diagnoses, and medical opinions of record.

The record indicates that the Veteran has received medical treatment at the VA Pittsburgh Healthcare System.  The record currently contains treatment records dating up to October 2006, with only selected records from later years.  All outstanding, relevant VA treatment records must be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his attorney and request that they submit a copy of the July 9, 2014 medical opinion from Dr. D.M. or authorization for VA to obtain this record.

2.  Obtain all outstanding, pertinent records of treatment of the Veteran from the VA Pittsburgh Healthcare System since October 2006.  All records received should be associated with the claims file.  If the AOJ cannot locate the Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Thereafter the AOJ must take appropriate action in order to obtain a medical opinion from a physician specializing in orthopedic medicine.  The physician is to be provided access to the claims folder, a copy of this remand, and any records located in Virtual VA or VBMS.  The physician must specify in the report that the claims file and any records in Virtual VA and VBMS have been reviewed.  The physician should then address the following questions:

(a) What are the Veteran's current diagnoses pertaining to any (i) lumbar spine disorder and (ii) cervical spine disorder?  What are the symptoms associated with each?  If any symptoms are present which cannot be assigned to a particular diagnosis, please explain.

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed cervical or lumbar disorder had its onset during or is otherwise related to the Veteran's active duty service?  If not all diagnoses can be related to the appellant's service, can the symptoms be distinguished from those symptoms caused by any disorders that you find are related to service?  See Mittleider v. West, 11 Vet. App. 181 (1998). 

(c) For any diagnosed lumbar or cervical disorder is it at least as likely as not that the disorder was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected hemorrhoid disorder?  If aggravation is found, the physician must attempt to quantify the degree of additional disability resulting from the aggravation.

(d) Does the evidence of record show that any of the Veteran's current back symptoms are due to a congenital spinal defect?  In this respect, a "defect" is defined as a condition which is more or less stationary in nature, whereas a "disease" is a disorder that is capable of improving or deteriorating.  Defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.

If a diagnosed back disorder is a congenital disorder, but not a congenital defect, was the disorder aggravated during active service?  The term "aggravation" means an increase in disability during active service beyond the natural progress of the preexisting condition.  Please discuss the evidence used to support your conclusion.

(e) When providing rationale for these findings, the physician must discuss the medical reports and opinions of private physician Dr. E.J. and, if available, the July 2014 report from Dr. D.M., as well as the clinical literature summited in support of this claim.  Please attempt to reconcile the findings of these physicians with the prior VA examination findings and discuss why these physicians have come to such differing conclusions.  The physician must also discuss the lay statements of the Veteran, his wife, and his colleague, in which they assert that the appellant has had back pain since at least 1972 and that it has been either continuous or intermittent since that time.  The physician must explain whether such symptomatology may indicate the presence of a chronic back disorder since the time of service and the likely etiology of the described symptoms.

A complete rationale for any opinions expressed must be provided.  If the physician cannot provide an opinion regarding any of the questions posed above, he must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

If the physician determines that a new VA examination is necessary prior to addressing these questions, the Veteran must be scheduled for a new VA examination.  The Veteran is then to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  The AOJ must ensure that any medical examination report or opinion report completely complies with this remand and the questions presented.  The AOJ must ensure that the physician documented consideration of all records contained in Virtual VA or VBMS.  If any report is insufficient, it must be returned to the physician for necessary corrective action, as appropriate.

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the issue.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



